Title: To Benjamin Franklin from W. Masters, 17 July 1770
From: Masters, W.
To: Franklin, Benjamin


Sir
Philadelphia July 17th: 1770
Your kind reply to what I formerly wrote you in favour of Thos: Truck a Soldier in the trane, together with his and Father in law’s perpetual entreaties that I would once more befriend them by writing to you; emboldens me to remind you off your Promise of Endeavouring to procure his discharge; which would be a completion of Earthly Happiness to a poor yet Honest Family, and a favour conferr’d on your humble Servant
W Masters
 
Addressed: To / Doct: / Benjamine Franklin / London / per Capt: / Scott
